DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Bangaru et al. (US 6,228,183 – previously cited).
Considering claim 1, Bangaru teaches an ultra-high strength steel plate with toughness and weldability (i.e. a sheet) (Column 2 lines 41-54) comprising Fe and alloying materials by weight of C: 0.03-0.10%, Si: 0-0.6%, Mn: 1.6-2.1%, Al: 0-0.06%, Cr: 0-1.0%, Mo: 0.3-0.6%, P: 0.015% or less, S: 0.005%, N: 0.001-0.006%, Nb: 0.01-0.10%, Ti: 0.005-0.03%, V: 0.01-0.10%, B: 0.0008-0.0012%, and inevitable impurities (Column 4 lines 49 – Column 5 line 25).  The microstructure of the steel preferably comprises predominantly auto-tempered martensite or fine-grained lower bainite and the remainder may be ferrite or upper bainite (Column 4 lines 23-38).  Carbides are taught to be present of Mo, V, and Nb and are taught to have a diameter of less than about 10 nm and where the inclusion of carbides of this size significantly increase yield strength (Column 4 lines 25-30; Column 15 lines 14-20).  As no other specific carbides 
While not teaching a singular example of the instantly claimed steel sheet this would have been obvious to one of ordinary skill in the art in view of the teachings of Bangaru as this is considered a combination of conventionally known steel sheet with composition and microstructural features known to be used for steel sheets with toughness and weldability and one would have had a reasonable expectation of success.  Further, the steel composition and microstructural ranges disclosed by Bangaru overlap those which are claimed and the courts have held that where claimed ranges overlap or lie inside of those disclosed in the prior art a prima facie case of obviousness exists.  See MPEP 2144.05.
Considering claims 2-3, Bangaru teaches a chemical composition containing Mn, Cr, Mo, Nb, Ti, N, S, V, and C in ranges overlapping those which are claimed and this overlap also renders obvious the claimed Relational expressions 1-2.  See MPEP 2144.05.
Considering claim 4, Bangaru is silent regarding the claimed difference in hardness.  However, Bangaru teaches a substantially identical steel sheet with chemical composition and microstructure as that which is claimed and one would reasonably expect the steel of Bangaru to possess the claimed hardness differential and a material and its properties are inseparable, absent an objective showing.  See MPEP 2112.01.
Considering claim 5, Bangaru teaches where the term “predominantly” means at least about 50 vol.% and preferably at least 80 vol.% of the auto-tempered martensite 
Considering claim 6, Bangaru teaches where the yield strength of the steel plate is at least about 690 MPa, and preferably at least about 830 MPa (Column 3 line 66 – Column 4 line 4) and a Charpy V-notch impact test at -40 ˚C of at last about 120 J (abstract).  See MPEP 2144.05.

Response to Arguments
Applicant’s arguments, see remarks, filed 19 January 2022, with respect to 35 USC 112(b) have been fully considered and are persuasive.  The rejection of claims 1-6 has been withdrawn.  Applicant has amended the claims to remove indefiniteness.
Applicant’s arguments, see remarks, filed 19 January 2022, with respect to the rejection(s) of claim(s) 1-6 under 35 USC 103 in view of Hasegawa and Tanaka have been fully considered and are persuasive.  Applicant has amended the claims to recite microstructural features beyond the scope of these references.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bangaru as outlined above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Futamura (US 2011/0186189) and Toda et al. (US 2018/0209006) teach a similar steel as that which is claimed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105. The examiner can normally be reached M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784